UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LEON JAMES RIDINGS,                    
                Plaintiff-Appellant,
                 v.
FEDERAL PRISON INDUSTRIES,                        No. 00-6921
INCORPORATED, via Steve Schwalb,
Chief Operating Officer; KENT
MARTIN,
              Defendants-Appellees.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                        (CA-00-236-5-BO)

                  Submitted: November 20, 2000

                      Decided: December 20, 2000

      Before WIDENER and MICHAEL, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Leon James Ridings, Appellant Pro Se.
2             RIDINGS v. FEDERAL PRISON INDUSTRIES, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:
  Leon James Ridings appeals from the district court’s orders sum-
marily dismissing his Bivens* action for failure to state a claim under
28 U.S.C.A. § 1915A(b)(2) (West Supp. 2000), and denying his
motion for reconsideration.
   Ridings alleged that he was not selected for a prison job for which
he was qualified, and that the refusal to select him was racially dis-
criminatory. As the district court noted, although prisoners have no
right to a particular job, a denial of prison employment based on race
states a cognizable claim. Dewalt v. Carter, 224 F.3d 607, 611-18
(7th Cir. 2000); Bentley v. Beck, 625 F.2d 70, 70-71 (5th Cir. 1980).
Accepting Ridings’ allegations as true, as we must, his complaint
states a claim upon which relief could be granted. 28 U.S.C.A.
§ 1915A(b) (West Supp. 2000); Hishon v. King & Spalding, 467 U.S.
69, 73 (1984). Further, although Ridings’ complaint did not identify
with specificity the persons hired for the job he sought, he should be
given the opportunity to identify those individuals. See Kirby v.
Blackledge, 530 F.2d 583, 588 (4th Cir. 1976); cf. Gordon v. Leeke,
574 F.2d 1147, 1152-53 (4th Cir. 1978). Because Ridings was not
afforded the opportunity to provide facts in support of his complaint,
through discovery or otherwise, we vacate the district court’s order
and remand the case for further proceedings. We express no opinion
on the merits of Ridings’ claim.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.
                                       VACATED AND REMANDED

  *Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,
403 U.S. 388 (1971).